Title: To Thomas Jefferson from Charles Thomson, with Letter from Joseph Wharton, 26 October 1784
From: Thomson, Charles,Wharton, Joseph
To: Jefferson, Thomas,Thomson, Charles




Dear Sir
Philadelphia Oct 26. 1784

I shall not trouble you at this time with any thoughts on our southern boundary or the views and disposition of our southern Neighbours, as I imagine Mr. Madison whose letter I enclose has written fully on that subject; but it is possible he may not have known what I am told is a fact that the Sp: are strongly fortifying at the Natches.
I am informed by some of our merchants trading to Lisbon, that it is a custom or law of the place, when flour is admitted to order the cargo into the hands of a public officer who is to retail it out in very small quantities, and that this is destructive to trade and ruinous to the shipper as it consumes time and prevents a speedy return, which is of the utmost consequence to merchants, especially if their Capitals are but moderate. In case of a commercial treaty with that nation it will be well to enquire minutely into this matter and to have every obstruction removed. You know of what importance the flour and corn trade is to the Middle States.
Please to make my compliments to your collegues and accept the warmest assurance of friendship from Dear Sir Your affectionate

Chas Thomson


I have just received the enclosed letter on the subject of the Lisbon trade which will more fully explain the object I had in view.



EnclosureJoseph Wharton to Charles Thomson

Sir
Philada October 26th: 1784

Congress being sensible of the great disadvantage the midle States lay under from the Court of Portugal refusing admission of our Flour into Lisbon, have (I am told) instructed their Ministers to secure this excellent branch of Trade in their Commercial Treaty with that Court. But Sir, if this Grant is obtained, it will be of no signification, unless another obstruction is removed which operates nearly equal to a total prohibition; and that is, that our Factors themselves shall have free liberty to sell Flour on its arrival in Lisbon, either by Cargo, or in lesser quantities, as they may see fit. For at present (and indeed since the year 1775), all American Flour is sold by the Administrator of the Commercial Market who retailes it in small measure, equal to about 32 ℔ at a time; and by which lingering Sales, it takes at least 12 months to dispose of one Cargo only; and therefore my Friends write that, if  the obstruction to importation should be removed, They would not accept Consignments of Flour, because they could not render Sales of above one Cargo in a year, nor make remittance in a less time. Whereas, antecedent to the War, the Port of Lisbon not only consumed at least 150,000 barrels of Flour annually from America, and nealy all our superfluous Wheat, but the Portugal Trade greatly encreased our Ship building, was a standing nursery for Seamen, furnished us with large and important supplies of Bullion, and facilitated Remittances to other parts of Europe for all our Importations. Hence, it is obvious, unless we have as free Sales as usual, an importation of Flour into Lisbon, instead of being a benefit, will be attended with the greatest disadvantages, through Cargoes laying around for years, to the ultimate destruction of Merchants and the Commerce of the United States. I am Sir with the greatest respect, Your most obed hl Servt.,

Jos Wharton


